DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 	Claim status
3.	Claims 1-7 and 10-20 are pending; claims 1, 10 and 18 are independent. Claims 8 and 9 have been cancelled.
Response to Arguments
4.	Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Drzaic fails to disclose the feature of “adjusting the driving current to render the magnitude of the driving current to increase in response to the level of the display power consumption becomes higher; and adjusting the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower” as recited in claims 1, 10 and 18.

In figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, para 0058), (adjusting the driving current to render the magnitude of the driving current to decrease when the level of the display power consumption becomes lower), as claimed.
In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.

Note:
In response to applicant’s arguments that  Drzaic fails to teach “wherein the driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line” with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 3-5, 7, 10, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), and further in view of Nakagawa (US 2007/0229428).
Regarding claim 1, Drzaic teaches a display driving method, for driving a display panel to perform display operation (Fig. 4 and figs 8-10), comprising: 
determining an output driving parameter according to a magnitude of display power consumption of the display panel during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 receives information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10, which is considered as [an output driving parameter] as claimed); and 
In response to a data signal corresponding to the input image is outputted to the display panel, adjusting a magnitude of a driving current generated by output of the data signal according to a value of the output driving parameter (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. At block 68, the ACL 28 may determine power consumption properties 45 for the display 10. 01At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption 
wherein the adjusting the magnitude of the driving current generated by output of the data signal according to the value of the output driving parameter comprises: adjusting the magnitude of the driving current generated by output of the data signal according to a level of the display power consumption (fig. 8 and Paras 0053, wherein at block 68, the ACL 28 may determine power consumption properties 45 for the display 10. At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit. If the power consumption properties 45 are greater than the limit, the (ACL) 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10), 
wherein the adjusting the magnitude of the driving current generated by output of the data signal according to the level of the display power consumption comprises: adjusting the driving current to render the magnitude of the driving current to increase in response to the level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change 
adjusting the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower (figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.

However, Nakagawa disclosed in fig. 1 and Para 0078, wherein the voltage maintaining unit 108 configured with a capacitor disposed between the gate and the source of the driving transistor 107 and connected with the signal current sources 104 for providing a signal current via switch 110.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display driving method of Drzaic by incorporated the teaching of Nakagawa to include a capacitor connected to a signal current source in order to get a predictable result.
Regarding claim 3, Drzaic teaches the display driving method claimed as claim 1, wherein the determining the output driving parameter according to the magnitude of the display power consumption of the display panel during displaying the input image that is received comprises: comparing image data of the input image with at least one reference datum, and determining the output driving parameter according to a comparison result (fig. 9 and Para 0058, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 4, Drzaic teaches the display driving method claimed as claim 3, wherein the reference datum comprises pixel grayscale values of a reference image, 
Regarding claim 5, Drzaic teaches the display driving method claimed as claim 3, wherein the reference datum comprises a reference threshold, the image data of the input image comprises pixel grayscale values of the input image, and the comparing the image data of the input image with at least one reference datum comprises: computing the pixel grayscale values of the input image to obtain a comparison value, and comparing the comparison value with the reference threshold (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 7, Drzaic teaches the display driving method claimed as claim 1, wherein the output driving parameter is expressed as a level of the display power 
Regarding claim 10, Drzaic teaches a display driving device (fig. 1, an electronic device 8 and para 0037) for driving display operation of a display panel, comprising: 
a processing circuit (fig. 1, the combination of elements  the processor 16 and the Automatic Current Limiter (ACL) 28), configured to determine an output driving parameter according to a magnitude of display power consumption of the display panel during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 may receive information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10 which is considered as [an output driving parameter] as claimed); and 
an outputting circuit (fig. 1, the combination of elements  the processor 16 and the Automatic Current Limiter (ACL) 28), configured to output a data signal corresponding to the input image during the display operation of the display panel, and to adjust a magnitude of a driving current generated by output of the data signal according to a value of the output driving parameter (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents  At block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10),
wherein the outputting circuit adjusts the driving current to render the magnitude of the driving current to increase when a level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is greater than the limit and change in color exceed threshold the drive current would be maintained for example in Para 0059, wherein if a large portion of the display 10 changes from green color to blue color, and since blue emission uses more power than green emission, then the power consumption properties 45 for the display 10 will increase due to the increased current consumption that corresponds to blue pixels in OLED displays) and 
In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.
Drzaic does not expressly disclose wherein the driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line.
However, Nakagawa disclosed in fig. 1 and Para 0078, wherein the voltage maintaining unit 108 configured with a capacitor disposed between the gate and the source of the driving transistor 107 and connected with the signal current sources 104 for providing a signal current via switch 110.

Regarding claim 16, Drzaic teaches the display driving device claimed as claim 10, wherein the processing circuit further comprises a comparison circuit; and the comparison circuit is configured to compare image data of the input image with at least one reference datum, and to determine the output driving parameter according to a comparison result (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 
Regarding claim 18, Drzaic teaches a data driving circuit, for driving display operation of a display panel (fig. 1, the combination of elements the processor 16 and the Automatic Current Limiter (ACL) 28), comprising: 
an outputting circuit, configured to output a data signal corresponding to an input image during the display operation of the display panel, and to adjust a magnitude of a driving current generated by output of the data signal according to a value of an output driving parameter (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053,  at block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may proceed to block 72 and reduce the drive currents 48 to be provided to the display 10), 
wherein the output driving parameter is determined according to a magnitude of display power consumption of the display panel during displaying an input image that is received (fig. 4 and Para 0039, wherein the Automatic Current Limiter (ACL) 28 may receive information related to a type of application being rendered by the display 10, for example an image to be depicted on the display 10 (i.e., image data 44) and  power consumption properties 45 of the display 10 which is considered as [an output driving parameter] as claimed),
 wherein the outputting circuit adjusts the driving current to render the magnitude of the driving current to increase in response to a level of the display power consumption becomes higher (figs 8, 9 and Paras 0053-0060, the automatic current limit (ACL) 28 may modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10, as depicted in method 66 of FIG. 8. In Para 0060, at block 71, the ACL 28 may perform an optional process that determines whether a change in the colors or color intensities of the images depicted in the display 10 exceeds a certain threshold.  If the colors of the images do indeed change such that the amount of change exceeds the threshold, the ACL 28 may proceed to block 74 and maintain the drive currents 48 as specified, so when the value of power consumption is 
adjust the driving current to render the magnitude of the driving current to decrease in response to the level of the display power consumption becomes lower (figs 8, 9 and Paras 0053-0060, wherein if the sum is greater than the limit, at block 72, the ACL 28 may reduce the drive currents 48 provided to each respective pixel such that each respective pixel may have RGB values at some threshold. For instance, the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold. If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold. In one embodiment, the ACL 28 may reduce the drive currents 48 as described above only if each of the three subpixels in the respective pixel is below the threshold to prevent any change to occur in tinted background colors, Para 0058). In Para 0067, wherein the ACL 28 may increase the luminance of the entire display 10 to enable a user to more easily view the depicted text in the display 10, so when the luminance is increasing the drive current should be increased and power consumption should be increased too and vice versa.

Drzaic does not expressly disclose wherein the driving current is used for charging a capacitor of a turned-on pixel unit through a corresponding data line.
However, Nakagawa disclosed in fig. 1 and Para 0078, wherein the voltage maintaining unit 108 configured with a capacitor disposed between the gate and the source of the driving transistor 107 and connected with the signal current sources 104 for providing a signal current via switch 110.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a data driving circuit of Drzaic by incorporated the teaching of Nakagawa to include a capacitor connected to a signal current source in order to get a predictable result.
Regarding claim 19, Drzaic teaches a display device (fig. 1), comprising: 
a display panel (fig. 1, the display 10); and 
the display driving device claimed as claim 10, for driving the display panel to perform display operation, wherein the display panel comprises a plurality of data lines, and the plurality of data lines are connected to the display driving device and are configured to respectively receive the data signal corresponding to the input image for the display operation (fig. 1 and para 0026). 
Regarding claim 20, Drzaic teaches a non-volatile storage medium, wherein the storage medium is configured to store computer instructions executable by a processor, and the computer instructions are capable of being executed by the processor to implement the display driving method claimed as claim 1 (Para 0028).

7.	Claims 2, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Ninan (2018/0068637).
Regarding claim 2, Drzaic in view of Nakagawa teaches the display driving method claimed as claim 1, but Drzaic in view of Nakagawa does not expressly disclose wherein the determining the output driving parameter according to the magnitude of the display power consumption of the display panel during displaying the input image that is received comprises: decompressing the input image to obtain image data of the input image, wherein the image data obtained by decompressing the input image are used to judge the display power consumption of the display panel during displaying the input image that is received.
However, Ninan disclosed in fig. 1 and Para 0045-0046, wherein power management module 100 comprising a decoding unit 102, which is configured to receive an input media signal 110, decode or decompress the input media signal (110) into input media content such as input image data. In Para 0055, the output media content (112), as generated by the power profile controller (104) after applying the selected power profiles to the input media content decoded from the input media signal (110), constitutes power managed media content that maximally preserves the luminance dynamic range represented in the input media content of the input media signal (110) while effectively limits the power consumption, or keep the power consumption within an allowable limit.

Regarding claim 15, Drzaic in view of Nakagawa teaches the display driving device claimed as claim 10, but Drzaic in view of Nakagawa does not expressly disclose wherein the processing circuit comprises a decompression circuit; and the decompression circuit is configured to decompress the input image to obtain image data of the input image, and the image data obtained by decompressing the input image are used to judge the display power consumption of the display panel during displaying the input image that is received. 
However, Ninan disclosed in fig. 1 and Para 0045-0046, wherein power management module 100 comprising a decoding unit 102, which is configured to receive an input media signal 110, decode or decompress the input media signal (110) into input media content such as input image data. In Para 0055, the output media content (112), as generated by the power profile controller (104) after applying the selected power profiles to the input media content decoded from the input media signal (110), constitutes power managed media content that maximally preserves the luminance dynamic range represented in the input media content of the input media signal (110) while effectively limits the power consumption, or keep the power consumption within an allowable limit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving 
Regarding claim 17, Drzaic teaches the display driving device claimed as claim 15, wherein the processing circuit further comprises a comparison circuit; and the comparison circuit is configured to compare the image data of the input image with at least one reference datum, and to determine the output driving parameter according to a comparison result (fig. 9 and Paras 0058-0059, wherein the ACL 28 may compare the red, green, and blue digital levels (e.g., 0 to 255 for an 8-bit subpixel) for corresponding red, green, and blue subpixels in each pixel in the portion of the image data 44 to the threshold.  If the red, green, or blue subpixel in each pixel of the portion of the image data 44 has a digital level above the threshold, the ACL 28 may reduce the drive current 48 provided to each of the corresponding subpixels to the threshold). 

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Jeong (US 2016/0180771).
Regarding claim 6, Drzaic in view of Nakagawa teaches the display driving method claimed as claim 5, but Drzaic in view of Nakagawa does not expressly disclose wherein the comparison value comprises a mean or a weighted mean of the pixel grayscale values of the input image.
However, Jeong disclosed in figs 7, 11 and Para 0134, wherein the voltage calculator VCAL can calculate an average grayscale value of input image data DIN and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving method of Drzaic in view of Nakagawa to include the teaching of Jeong to include an average grayscale value in order to get a predictable result.

9.	Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2014/0063074), in view of Nakagawa (US 2007/0229428), and further in view of Cho (US 2015/0170594).
Regarding claim 11, Drzaic teaches the display driving device claimed as claim 10, wherein the outputting circuit comprises: a data driving circuit, configured to output the data signal corresponding to the input image, and to adjust the magnitude of the driving current generated by output of the data signal according to the control signal (fig. 4 and Para 0039, wherein based on the image data 44 and the power consumption properties 45 the ACL 28 may determine a drive current 48 for each subpixel in the display 10 during each frame of displayed data. In fig. 8 and Par 0053, the ACL 28 may also modify the drive currents 48 provided to the display 10 based on the power consumption properties 45 of the display 10. At block 68, the ACL 28 may determine power consumption properties 45 for the display 10.  At block 70, the ACL 28 may determine whether the power consumption properties 45 are greater than some limit.  If the power consumption properties 45 are greater than the limit, the ACL 28 may 
Drzaic in view of Nakagawa does not expressly disclose wherein the outputting circuit comprises: a decoding circuit, configured to receive the output driving parameter, and to generate a control signal according to the output driving parameter.
However, Cho in fig. 5 and Paras 0043-0044, wherein the gamma voltage generating unit 125 includes input buffer units IBUF, a first resistor string R1, decoder units DECA to DECE, multiplexing units MUXA to MUXE, output buffer units OBUF, and a second resistor string R2, the gamma voltage generating unit 125 corresponds to a case where n is seven, so there are seven gamma grayscale voltages GMA1 to GMA7 and seven reference voltages RV1 to RV7, and the  decoder control signals PDECA to PDECE corresponding to the value of n.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving device of Drzaic in view of Nakagawa to include the teaching of Cho to include decoder in the data driver in order to get a predictable result.
Regarding claim 12, Drzaic in view of Nakagawa does not expressly disclose wherein the data driving circuit comprises an output buffering circuit; and the output buffering circuit is configured to output the data signal based on a pixel grayscale value of the input image according to a predetermined timing, and to adjust the magnitude of the driving current generated by output of the data signal according to the control signal. 
However, Cho disclosed in fig. 5 and Paras 0053-0054,Cho wherein the gamma voltage generating unit 125 includes output buffer units OBUF, wherein the input 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display driving device of Drzaic in view of Nakagawa to include the teaching of Cho to include output buffer units in the data driver in order to get a predictable result.
Regarding claim 13, Drzaic in view of Nakagawa and in view of Cho teaches the display driving device claimed as claim 12, wherein the output buffering circuit comprises a plurality of first input terminals, a second input terminal, and a plurality of output terminals; and the plurality of first input terminals are configured to receive the control signal, the second input terminal is configured to receive a grayscale voltage corresponding to the pixel grayscale value, and the plurality of output terminals output a data signal corresponding to the pixel grayscale value (fig. 5 and Paras 0053-0054, Cho). 
Regarding claim 14, Drzaic in view of Nakagawa and in view of Cho teaches the display driving device claimed as claim 11, wherein the decoding circuit comprises a one-of-N decoder; and the one-of-N decoder is configured to provide the control signal to the data driving circuit, and N is an integer greater than one (fig. 5 and Paras 0043-0046, Cho). 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lee (US 2018/0174513), relate to an organic light-emitting display device and a driving method for the same and to provide an organic light-emitting display device and a driving method for the same, in which power consumption can be reduced.
-	Han (US 2008/0252628), relates to an image display apparatus, and, more particularly, to an image processing apparatus and a method of reducing power consumption of a self-luminous display.
-	Dawson  (US 6,229,506), relates to a pixel structure that reduces current nonuniformities and threshold voltage variations in a "drive transistor" of the pixel structure and method of operating said active matrix light emitting diode pixel structure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/7/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625